NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 12, 2014*
                                Decided March 12, 2014

                                        Before

                           WILLIAM J. BAUER, Circuit Judge

                           DANIEL A. MANION, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

No. 13‐2743
                                               Appeal from the United States District
LAURA A. JENNINGS,                             Court for the Southern District of
    Plaintiff‐Appellant,                       Indiana.

      v.                                       No. 1:11‐cv‐1455‐WTL‐DML

CHUCK HAGEL, Secretary of Defense,             William T. Lawrence,
    Defendant‐Appellee.                        Judge.

                                      O R D E R

        Laura Jennings appeals the grant of summary judgment for her former employer
in this employment‐discrimination suit consolidating four cases. We affirm.

       Jennings sued Department of Defense Secretary Chuck Hagel in four separate
complaints in November 2011 after being fired from her term position working as a
contact representative at the DOD’s Military Pay Contact Center in Indianapolis. In
these complaints she alleged among other things retaliation, hostile work environment,


      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. The appeal thus is submitted on the briefs and the record. See
FED. R. APP. P. 34(a)(2)(C).
No. 13‐2743                                                                           Page 2

failure to promote, and discrimination based on race, sex, and disability. In March 2012
the district court consolidated the complaints into a single suit.

       What followed is somewhat confusing. Over the next several months, the
proceedings became protracted, as Jennings failed to appear at scheduling hearings and
depositions, and at one point sought to stay all proceedings indefinitely. On October 29,
2012, the Secretary moved for summary judgment. Three days later Jennings filed an
appeal, which we dismissed the following month for lack of jurisdiction; we explained
that the appeal was premature because the district court had yet to rule on the
Secretary’s motion for summary judgment. In March 2013 Jennings petitioned the
Supreme Court for a writ of certiorari. The Court denied that petition the following
month and in May she sought rehearing of that denial. All the while Jennings never
responded to the Secretary’s motion for summary judgment, which the district court
granted on June 17, 2013; that same day the Supreme Court denied her petition for
rehearing.

       On appeal Jennings seems to argue that the district court should not have ruled
on the summary‐judgment motion while her “cause was before the U.S. Supreme
Court.” But the district court’s jurisdiction over the case was not affected by Jennings’s
petition for rehearing before the Supreme Court (filed May 16, 2013). Her petition for
rehearing had no effect on the finality of the denial of certiorari (issued April 29, 2013);
the denial of certiorari is effective when issued. Robinson v. United States, 416 F.3d 645,
648 (7th Cir. 2005); Horton v. United States, 244 F.3d 546, 550–51 (7th Cir. 2001). And an
order denying certiorari is not suspended pending a petition for rehearing unless the
Court or a Justice so orders, SUP. CT. R. 16.3, and no such order was forthcoming.
Jennings’s Supreme Court filings therefore did not prevent the district court from
entering judgment against her.

       Jennings also asserts that unspecified facts in dispute warrant a trial, but this
general assertion of error is not sufficient to challenge an adverse ruling. See FED. R. APP.
P. 28(a)(8)(A); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001).

                                                                                AFFIRMED.